DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	Claims 1-20 are presented for examination.
EXAMINER’S AMENDMENT
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Quan Nguyen on August 2, 2022.
The application has been amended as follows: 
1. 	(Currently Amended) A non-intrusive method for monitoring a manufacturing environment, wherein the manufacturing environment employs a plurality of utilities, wherein the method is carried out by instructions stored on a non-transient computer-readable medium and executed by a processor, wherein the method comprises:
a. obtaining images of the manufacturing environment collected over a time series by a visible light camera; 
b. for each utility, obtaining utility meter data collected over the time series from a smart energy meter that measures usage of said utility, wherein the utility meter data is a time series history of the aggregate power consumption of the manufacturing environment; 
c. obtaining a temperature data, from the temperature sensor, of the manufacturing environment collected over the time series; and
 d. correlating the images, the temperature data and utility meter data in order to: 
i. classifying a workflow activity of a worker and energy consumption of a machine in the manufacturing environment; 
ii. determining a status of the workflow activity and a status of the machine usage in real time; 
	iii. identifying sources of potential inefficiencies or leakages in the workflow activity and energy consumption based at least in part on the workflow  Document Date: September 30, 2019assessment; and 
iv. implementing improvements to workflow activity and machine usage corresponding to the identified sources, thereby optimizing workflows and energy efficiency.

9. 	(Currently Amended) The method of claim 1 further comprising obtaining the temperature data of the manufacturing environment collected over the time series by the sensor to confirm the classification of workflow activity of the worker and energy consumption of the machine in the manufacturing environment, wherein the sensor is an infrared camera, thermometer, or thermocouple.
13. 	(Currently Amended) A non-intrusive system for monitoring a manufacturing environment, wherein the manufacturing environment employs a plurality of utilities, wherein the system comprises:
a. a communications network; 
b. a visible light camera operatively coupled to the communications network; 
c. for each utility, a smart energy meter that measures usage of said utility, wherein the smart energy meter is operatively coupled to the communications network; 
d. a processor operatively coupled to the communications network; and 
e. a memory operatively coupled to the processor, said memory storing instructions that, when executed by the processor, causes the processor to perform operations comprising: 
i. obtaining images of the manufacturing environment collected over a time series by the visible light camera; 
ii. for each utility, obtaining utility meter data collected over the time series from the smart energy meter; 
iii. correlating the images and utility meter data; 
iv. 	classifying a workflow activity of a worker and energy consumption of a machine in the manufacturing environment based on the correlation; 
v. 	determining a status of the workflow activity and a status of the machine usage based on the correlation in real time.
vi. 	identifying sources of potential inefficiencies or leakages in the workflow activity and energy consumption based at least in part on the workflow  Document Date: September 30, 2019assessment; and 
vii.	 implementing improvements to workflow activity and machine usage corresponding to the identified sources, thereby optimizing workflows and energy efficiency.

Allowable Subject Matter
3. 	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The allowability of the independent claims 1, 12, and 13, resides, at least in part, in that closest prior art of Le et al.(Transactions of the Institute of Measurement and Control, July 2013) discloses machines are used to model the engineering processes, and a two-stage framework for online classification of real-time energy measurement data in terms of machine operational states is proposed for energy audit and machine scheduling, see abstract; however, the prior art does not disclose or suggest, alone or in combination, correlating the images and utility meter data; classifying a workflow activity of a worker and energy consumption of a machine in the manufacturing environment based on the correlation; a status of the workflow activity and a status of the machine usage based on the correlation in real time; identifying sources of potential inefficiencies or leakages in the workflow activity and energy consumption based at least in part on the workflow  Document Date: September 30, 2019assessment; and implementing improvements to workflow activity and machine usage corresponding to the identified sources, thereby optimizing workflows and energy efficiency; in combination with the other elements and features of the claimed invention.
 	As claims 2-11 and 14-20 are directly or indirectly dependent on claims 1 and 13, those claims are also allowable at least by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation Pertinent prior art
4.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (A Review on Human Activity Recognition Using Vision-Based Method) discloses human activity recognition (HAR) aims to recognize activities from a series of observations on the actions of subjects and the environmental conditions. The vision-based HAR research is the basis of many applications including video surveillance, healthcare, and human-computer interaction (HCI). This review highlights the advances of state-of-the-art activity recognition approaches, especially for the activity representation and classification method.

Veres et al. (Automatic Workflow Monitoring in Industrial Environments) discloses Robust automatic workflow monitoring using visual sensors in industrial environments is still an unsolved problem. This is mainly due to the difficulties of recording data in work settings and the environmental conditions (large occlusions, similar background/foreground) which do not allow object detection/tracking algorithms to perform robustly.

Bonfigli (Denoising Autoencoders for Non-Intrusive Load Monitoring: Improvements and Comparative Evaluation) discloses Non-Intrusive Load Monitoring (NILM) is the task of determining the appliances individual contributions to the aggregate power consumption by using a set of electrical parameters measured at a single metering point. NILM allows to provide detailed consumption information to the users, that induces them to modify their habits towards a wiser use of the electrical energy.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197
/KIDEST BAHTA/               Primary Examiner, Art Unit 2119